ORDER
On writ of certiorari pursuant to N.C.G.S. § 7A-32(b) to review an administrative order entered on 15 April 2011 by Judge Jerry A. Jolly in District Court, Brunswick County. Heard in the Supreme Court 10 January 2012.
The order of the District Court is vacated in each and every respect. As this Court has noted:
Even in the name of its inherent power, the judiciary may not arrogate a duty reserved by the constitution exclusively to another body, nor may it violate the constitutional rights of persons brought before its tribunals. Furthermore, doing what is “reasonably necessary for the proper administration of justice” means doing no more than is reasonably necessary. The court’s exercise of its inherent power must be responsible — even cautious — and in the “spirit of mutual cooperation” among the three branches.
“The very genius of our tripartite Government is based upon the proper exercise of their respective powers together with harmonious cooperation between the three independent Branches.”
329 N.C. 84, 99-100, 405 S.E.2d 125, 132-33 (1991) (footnote and internal citations omitted); see also N.C. Const. art. IV, § 10 (setting forth the responsibilities and duties of the District Courts); N.C. Const, art. IV, § 18 (setting forth the responsibilities and duties of the District Attorney).
By order of the Court in Conference, this 26th day of January, 2012.
PARKER, C.J., MARTIN, J. and TIMMONS-GOODSON, J. recused.
s/Jackson. J.
For the Court